DETAILED ACTION
This office action is in response to Applicant’s communication of 3/18/2021. Amendments to claims 1 and 21 have been entered.  Claims 2, 5, 6, 9-12, 15, 16, 19 and 20 have been cancelled. Claims 1, 3, 4, 7, 8, 13, 14, 17, 18 and 21 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities.  Claim 1, line 2, recites “a bed debt”.  The word “bed” should be corrected to “bad”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, 18 and 21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 21 recite “or5First Named Inventor:Paolo FIDANZASerial No. 16/402,282Filing Date: May 3, 2019 Docket No. 01309793) an e-commerce site, wherein the loan disbursement occurs in under about 24 hours,” (emphasis added). 
Claims 8 and 18 recite “wherein the loan is approved from about 200 seconds to under 24 hours.” (emphasis added) 
The metes and bounds of this limitation, particularly the emphasized portion concerning the word “about” are unclear and render the claims indefinite.  In view of these ambiguities, the scope of the claims is unclear. Dependent claims 3, 4, 7, 8, 13, 14, 17 and 18 are also rejected by virtue of dependency on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 7, 8, 13, 14, 17, 18 and 21
Additionally, under step 2A prong 1, the claims recite a series of steps for facilitating a loan and forecasting bad debt for raising a credit limit which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.  Analyzing information about an individual to determine if they qualify for a loan or an increase in a credit limit is a most common activity in the area of commerce and business. 
	The following italicized limitation steps set forth the abstract idea of facilitating a loan and forecasting bad debt for raising a credit limit, [1] “……the client enters client identity data, requests a loan, and identifies a client bank account; [2] “……1) verifies the client identity and client bank account, and 2) selects and extracts client data features ……” [3] “obtaining client transaction data ……wherein …… filters the client data features to remove redundant or irrelevant data and create a subset of client data features and assign a score to each client data feature in the subset and obtains a ranking of the client12First Named Inventor:Paolo FIDANZA Serial No. 16/402,282Filing Date: May 3, 2019Docket No. 0130979data features in the subset, and based upon the ranking of client data features in the subset, ……: 1) applies a first classification …… to the scored and ranked client data features in the subset and client transaction data to obtain a default probability first weighted value whether the client will default on a loan, 2) …… scored and ranked client data features in the subset and client transaction data to obtain a forecast as a second weighted value of the monetary value of a loan that the client will be able to pay back, and 3) approves based upon the first and second weighted values, an amount of a loan to be made to the client, wherein the loan in the approved amount is either dispersed to: 1) the linked client bank account, 2) a point-of-sale device, or 3) an e-commerce site, wherein the loan disbursement occurs in under about 24 hours, ……”; [4] “tracking transactions of the client over time …… and extracting and updating 1) client data features, and 2) client transaction data, and sending the updated client data features and client transaction data ……, and transforming the updated client data features and client transaction data with the stored subset of client data features and the stored client transaction data and transforming into new client data features and client transaction data; and …… filter the new client data features to remove redundant or irrelevant data and create a new subset of new client data features and assign a score to each new client data feature in the new subset and obtain a ranking of the new client data features of the new subset, and based upon the ranking of new client data features in the new subset, ……applies …… bad debt prediction model at the loan ……scored and ranked new client data features in the new subset and to the new client transaction data to generate a bad debt prediction for the client as a numerical indicia, and if the numerical indicia is below a threshold value, the credit limit is raised for the client.”  These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore falls under Certain Methods of Organizing Human Activity grouping but for the recitation of generic computer components. That is, other than the nominal recitation of a first computing client “device”, a second computing “device”, a third computing “device”, a fourth computing “device” all suitably programmed and machine learning models there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. processors with memory suitably programmed and machine learning models to perform the steps of selecting and connecting, initiating, transmitting, verifies, selects and extracts, issuing, transmits, issues, links, obtaining, sends, filters, create, assign, obtains, applies, applies, approves, tracking, sending, transforming, filter, obtain, applies and generate. Each of the computing elements, the devices i.e., as generic computers with processors and memory suitably programmed and machine learning models to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and data transmission of a result, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea of facilitating a loan and forecasting bad debt for raising a credit limit. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computing device suitably programmed to perform the selecting and connecting, initiating, transmitting, verifies, selects and extracts, issuing, transmits, issues, links, obtaining, sends, filters, create, assign, obtains, applies, applies, approves, tracking, sending, transforming, filter, obtain, applies and generate steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and data transmission of a result, see MPEP 2106.05(g) and generally linking the use 
	For instance, in the process of claim 21 (claim 1 is similar), the italicized steps of: , [1] “……the client enters client identity data, requests a loan, and identifies a client bank account; [2] “……1) verifies the client identity and client bank account, and 2) selects and extracts client data features ……” [3] “obtaining client transaction data ……wherein …… filters the client data features to remove redundant or irrelevant data and create a subset of client data features and assign a score to each client data feature in the subset and obtains a ranking of the client12First Named Inventor:Paolo FIDANZA Serial No. 16/402,282Filing Date: May 3, 2019Docket No. 0130979data features in the subset, and based upon the ranking of client data features in the subset, ……: 1) applies a first classification …… to the scored and ranked client data features in the subset and client transaction data to obtain a default probability first weighted value whether the client will default on a loan, 2) …… scored and ranked client data features in the subset and client transaction data to obtain a forecast as a second weighted value of the monetary value of a loan that the client will be able to pay back, and 3) approves based upon the first and second weighted values, an amount of a loan to be made to the client, wherein the loan in the approved amount is either dispersed to: 1) the linked client bank account, 2) a point-of-sale device, or 3) an e-commerce site, wherein the loan disbursement occurs in under about 24 hours, ……”; [4] “tracking transactions of the client over time …… and extracting and updating 1) client data features, and 2) client transaction data, and sending the updated client data features and client transaction data ……, and transforming the updated client data features and client transaction data with the stored subset of client data features and the stored client transaction data and transforming into new client data features and client transaction data; and …… filter the new client data features to remove redundant or irrelevant data and create a new subset of new client data features and assign a score to each new client data feature in the new subset and obtain a ranking of the new client data features of the new subset, and based upon the ranking of new client data features in the new subset, ……applies …… bad debt prediction model at the loan ……scored and ranked new client data features in the new subset and to the new client transaction data to generate a bad debt prediction for the client as a numerical indicia, and if the numerical indicia is below a threshold value, the credit limit is raised for the client.” are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Receiving, obtaining, gathering data from disparate sources, authenticated an individual, analyzing said data through filtering, grouping, ranking and machine learning models for loan determination and tracking information to analyze if a credit limit should be raised is a business practice no matter the amount or specificity of the data being analyzed. Furthermore, the insignificant extra-solution activity claimed such as the obtaining, receiving, storing and sending of information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Dependent claims 3, 4, 7, 8, 13, 14, 17 and 18 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 3, 4, 13 and 14 merely recite types of data well known for use in determining if a person qualifies for a loan.  The type and specificity of the data does not make the abstract idea any less abstract.  Claims 7 and 17 merely recite that the server comprises a database and an on-demand cloud computing platform.  This is claimed at a very high level of generality such that these are merely generic computing environments leveraged for performing the abstract idea.  Claims 8 and 18 merely recite a time period for completing the abstract idea.   
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of facilitating a loan and forecasting bad debt for raising a credit limit further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for facilitating a loan and forecasting bad debt for raising a credit limit) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. a first computing client “device”, a second computing “device”, a third computing “device”, a fourth computing “device” all suitably programmed and machine learning) to merely carry out the abstract idea itself.   As such, the claims, when considered as a 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant's arguments with respect to the 35 U.S.C. 101 rejection of claims 1, 3, 4, 7, 8, 13, 14, 17, 18 and 21 filed in the Remarks of 3/18/2021 have been fully considered but they are not persuasive.
On page 15 of the Remarks, Applicant argues “In this Supplemental Amendment, Applicant has amended each independent claim 1 and 21 such that the claims are not directed to an abstract idea and include concrete elements as the four primary computing devices, and four computing endpoints and data transformation, and the machine learning models having specific and concrete computer speed enhancement and efficiency.”  On page 20 of the Remarks, Applicant argues “Again, as emphasized before, the claims now recite patentable subject matter since it is clear that the claims are patentable based on step one of the Alice test, where each independent claim when considered as a whole, the focus or character is a technological improvement with enhanced interoperation among the various computing devices, including the data transformation and machine learning. In the alternative, claims are patentable based on step 2 of Alice because there are clearly numerous elements arranged in non- generic sequence and 
	Applicant has invented an improved abstract idea through leveraging the conventional  functionality of generic computing elements performing the recited steps.  The steps of the claims, taken individually or as an ordered combination, have been identified in the rejection above as corresponding to the abstract idea of facilitating a loan and forecasting bad debt for raising a credit limit. This is clearly a fundamental economic practice.  The additional elements in the claims are a computing system comprising a first computing client “device”, a second computing “device”, a third computing “device”, a fourth computing “device” all suitably programmed and machine learning models to execute the claimed steps.  Applicant’s specification at paragraph [0034], discloses “There may be components associated with a Virtual Private Cloud (VPC), including a REST API and provide interoperability between computer systems on the internet, allowing systems to access and manipulate textual information. The server processor 52 at the loan issuance server 50 may operate as a controller with other components, including software and/or firmware operative as a local rule engine and an integrated or separate transactional database 54 as illustrated, which may be a sub-component or include a data warehouse that could be incorporated with or separate from the loan issuance server. A machine learning module may be incorporated with the server processor 52 as a controller and operative to have the processor apply a machine learning model to any stored financial data or as illustrated, include the corporate module as a credit score engine 64. The server communications module 58 could operate in a land line based, WiFi or other communications protocol. A local rule engine may interface with a wallet API corresponding to an e-wallet application. It is possible to incorporate components with Amazon Web Services 
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best these features may be considered to be a business solution, using computers, to a problem of facilitating a loan and forecasting bad debt for raising a credit limit. The alleged benefits that Applicants tout are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components.  At best, Applicant has claimed features that may improve an abstract idea.  However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “devices”, e.g. processors and servers with memory suitably programmed and machine learning modules are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in facilitating a loan and forecasting bad debt for raising a credit limit, for which a computer is used as a tool in its ordinary capacity.
See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  In addition, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1, 3, 4, 7, 8, 13, 14, 17, 18 and 21 under 35 U.S.C. 101 is maintained by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/5/2021